    Case: 1:19-cv-07982 Document #: 35 Filed: 12/07/20 Page 1 of 2 PageID #:371




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS



REPUBLIC TECHNOLOGIES (NA), LLC,
and SREAM, INC.,                                            Case Number: 19-cv-7982

                      Plaintiffs,
                                                            Judge Thomas M. Durkin
       v.

MOKENA    TOBACCO, INC. d/b/a
TOTALLY TOBACCO and RAYYAN
JAMIL HILAL,

                      Defendant.


                                     JUDGMENT ORDER

       This matter coming before the Court on Plaintiffs’ Motion for Entry of Default Judgment

under Rule 55(b), and after considering the prove-up materials and memorandum submitted by

movant, the Court hereby finds, and it is ORDERED:

       1.      This matter was filed on December 5, 2019.

       2.      Defendant MOKENA TOBACCO, INC. d/b/a TOTALLY TOBACCO was served

on May 29, 2020 (Dkt. 19), with an answer due. June 19, 2020.

       3.      Defendant RAYYAN JAMIL HILAL was dismissed, without prejudice, on April

13, 2020 (Dkt. 12).

       4.      Plaintiffs have sought entry of default judgment and filed prove-up materials and

a memorandum of law.

       5.      In counterfeit trademark cases, the balance in setting statutory damages is

providing some measure of compensation and deterrence, without crossing the line into over-

deterrence. Relevant considerations include the nature and price of the product; the volume of


                                                1
    Case: 1:19-cv-07982 Document #: 35 Filed: 12/07/20 Page 2 of 2 PageID #:372




sales (or an estimate depending on the size of the offending retail operation); any safety and

health risks of the counterfeit goods; and the strength of the mark. See, e.g., Republic

Technologies (NA) LLC v. Smoke Shop for You XX, Inc. 19 C 8462 (N.D. Ill. 2020) (Chang, J.).

       6.        Additionally, as the court in Smoke Shop for You XX, Inc., concluded, “there

actually is some health concern with counterfeit products that are designed to convey vapors into

the body.” Id.

       7.        The amount sought by Plaintiffs is consistent with other statutory damage awards

made by judges in this District. See, e.g., Republic and Sream v. Smoke Shop For You XX, Inc.

(19-cv-08462) (Chang, J.) (awarding $30,000 in statutory damages); Roor and Sream v.

Smoker’s Zone. (19-cv-05014) (Lee, J.) ($30,000 in statutory damages); Roor and Sream v.

Lakeview Smoke and Vape, Inc. (19-cv-06489).

       8.        Accordingly, the Court awards $30,000.00 in statutory damages, and enters

judgment in that amount.

       9.        A separate AO-450 judgment shall be entered.

       Judgment in entered in favor of REPUBLIC TECHNOLOGIES (NA), LLC, and

SREAM, INC and against MOKENA TOBACCO, INC. in the amount of $30,400.00.

                                              ENTERED:

                                              _______________________________
                                              Hon. Thomas M. Durkin
                                              United States District Judge
Dated: 12/7/2020




                                                 2
